DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 12/23/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-4 and 8-13 stand rejected. Claims 5-7 were previously cancelled. Claims 2, 8-13 are newly cancelled. Claim 15 is newly added. Claims 1, 3-4, and 14-15 are pending.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicant argues on Pg 6 that the portion between the guide portions 15,16 is a gasket groove 14, not a trap member. In other words, that prior art Nippon Denso does not disclose a trap member. The Examiner respectfully disagrees.
As indicated in the Claim Interpretation section below, Applicant’s original disclosure Pr. 13 recites, “The trap member may be an annular portion formed on an inner periphery of the fluid passage.” This only suggests that the trap member may be an annular portion, and does not necessarily exclude the incorporation of other components within the space (i.e. the usage of a gasket groove is not precluded).

Applicant’s arguments, see Arguments/Remarks, filed 12/23/2021, with respect to 102 have been fully considered and are persuasive.  The 102 rejection of claims 1-2, and 12 has been withdrawn.

Applicant’s arguments, see Arguments/Remarks, filed 12/23/2021, with respect to 103 of Nippon Denso in view of Nakatsuka have been fully considered and are persuasive.  The 103 rejection of claims 3-4 has been withdrawn.

Response to Amendment
Claim Interpretation
Claim 1 line 14 recites “a trap member”. However, there is no clear definition of what a trap member is. The Examiner refers to Applicant’s original disclosure for further guidance, and has discovered Pr 13 recites, “The trap member may be an annular portion formed on an inner periphery of the fluid passage.” As such, any annular portion that is formed on an inner periphery is seen to be sufficient to meet a trap member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (US-20030052052-A1, Mar. 20, 2003), in view of Nippon Denso (JP-S6247764-U, Mar. 24, 1987 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 20 pages; hereinafter “Nippon”).  Boast et al., in view of Nippon Denso, are hereinafter known as the Combination.
The claims are directed to an apparatus. Nippon Denso’s Machine Translation is being referenced below. 
Regarding Claims 1, 3-4 and 14; Boast discloses a filter device (integrated fuel filter and calibration tube 60, in fluid passage as disclosed in Figure 4, with Figure 8 disclosing a portion of the fluid passage) (see Figures 4-9 and [0013]-[0017]; and [0038]-[0042]) comprising:
a filter body (filter body includes filter element 70) having a base end (the end closer to neck 66/opening 63), a flange (first flange portion is shoulder 67 and ledge 68), a middle portion between the base end and the flange (the portion between the shoulder 67 and neck 66/opening 63), and a fluid passage passing through the filter body (see Figure 4 and [0039], “fuel flow channel 41,” and Figure 8 flow arrows); 
an orifice member (orifice member is calibration tube or housing 62) substantially having a cylindrical shape and assembled in the fluid passage (as shown in Figure 4, with Figure 8 disclosing the fluid passage),
wherein the orifice member includes a main member (main member is body 65), an orifice penetrating through the main member (fluid flows out the opening 63 of housing body 65), side exits formed in the main member to communicate the orifice and the fluid passage (Fig. 8; flow arrows are pointing the flow from the side of the main body 65), a first flange portion (first flange portion is shoulder 67 and ledge 68), formed on an outer peripheral face of the main member and engaging an inner peripheral face of the base end around the fluid passage (see Figure 4 and [0039], “fuel flow channel 41,” and Figure 8 flow arrows), as disclosed in Figure 4, with the fluid passage disclosed by the flow arrows in Figure 8) such that the main member is spaced from the inner peripheral face of the fluid passage (at its lower portion, as disclosed in Figure 4, with the fluid passage disclosed by the flow arrows in Figure 8),
a filtering member which is a cylindrical mesh member with a bottom and is arranged to surround the main member (Fig. 8; Pr. 41-42; flow path of fuel through the filtration element is radially outward as fuel enters through inlet opening 84 and passes through filtration media 72. This media is further located around the interior of body 65, i.e. cylindrical, and for fluid to pass through, must be porous (i.e. mesh)), the bottom covering a front side opening of the orifice member so that fluid flows through the filtering member and the bottom (Fig. 8; fluid flows through the filtration media 72 and towards the opening 63).
Boast does not disclose having a knurling portion, and a second flange portion formed on the outer peripheral face of the main member and a trap member disposed around the main member between the first flange portion and the second flange portion in which a residue formed when the first flange portion is pressure-inserted into the fluid passage is caught.
Nippon relates to the prior art by disclosing a fuel filter, and further discloses having a knurling portion (Nippon Fig. 1/3; Pg3L31-33 knurled portion 19), and a second flange portion formed on the outer peripheral face of the main member (Nippon Fig. 1-3, Pg4L9-12; second flange portion of trap member is guide portion 15 and O-ring 13 trapped into position. Pg3L26; main member is pipe union 11 inside “press-fitting portion 10 of the filter cap 1”) and a trap member disposed around the main member between the first flange portion and the second flange portion (Nippon Fig. 3-4; Pg3L24-26; Pg4L9-12; trap member is second flange portion trap member and annular portion trap member; second flange portion trap member is second flange portion, i.e. guide portion 15 and O-ring 13 trapped into position; and annular portion trap member is annular portion at far left, on inner periphery of press-fitting portion 10, which traps the orifice member, i.e. pipe union 11, at the annular portion) in which a residue formed when the first flange portion is pressure-inserted into the fluid passage is caught (Nippon Fig. 1-3; Pg3L31-PgL4; the closed trap space is on either side of the first flange portion, and the closed trap space catches residue (“powder”) when the first flange portion is pressure-inserted into the fluid passage, as disclosed by Nippon Denso.  Nippon Denso discloses that “press-fitting (the disclosed pressure-insertion)” can “generate cut powder (the disclosed residue)” which “scrapes” into the “tapered portion 17 of the pipe union 11 (the disclosed closed trap space includes tapered portion 17),” but the cut powder “is blocked by the gasket and gasket groove (the disclosed second flange portion)” from entering “the fuel passage (the disclosed fluid passage).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Boast’s fuel filter construction to contain a Nippon’s construction of a knurling portion and second flange portion, since Nippon indicates that 
1) there are knurling portion advantages.  Nippon Denso states that “since the knurl portion 19 (of the disclosed first flange portion) is provided, the mountain of the knurl portion 19 deeply bites into the press-fit hole of the filter cap 1 (the disclosed fluid passage), so that not only the pull-out load at the time of pulling out the union pipe 11 but also the rotation preventing torque can be extremely increased” (see Nippon Denso Page 5, lines 15-18) – and these “extremely increased” pull-out loads and rotation preventing torques would be useful to Boast et al. when press-fitting the filter body into the fluid passage via the filter body’s first flange portion (see Boast et al. [0040], lines 15-21, and Figure 4); and 
2) there are closed trap space advantages, the closed trap space between the first flange portion and the second flange portion.  Nippon Denso discloses that the closed trap space catches residue (“cut powder”) when the filter body’s first flange portion (knurled portion 19) is pressure-inserted into the fluid passage.  Specifically, Nippon Denso states that “press-fitting (the disclosed pressure-insertion)” can “generate cut powder (the disclosed residue)” which “scrapes” into the “tapered portion 17 of the pipe union 11 (the disclosed closed trap space includes tapered portion 17),” but the cut powder “is blocked by the gasket and gasket groove (the disclosed second flange portion)” from entering “the fuel passage (the disclosed fluid passage)” (see Nippon Denso Figures 1-3 and Page 3, line 31, to Page 4, line 2) – and blocking the residue from entering the fluid passage during pressure-insertion, would be useful to Boast et al. when pressure inserting, i.e. press-fitting, the filter body into the fluid passage via the filter body’s first flange portion (see Boast et al. [0040], lines 15-21, and Figure 4).
Additional Disclosures Include:
Claim 3: A filter device according to Claim 1, wherein the filter body is made of synthetic resin (Boast abstract; since “the integrated fuel filter and calibration tube for a fuel injector (the disclosed filter device) is preferably made from a filtration element comprising filtration media insert-molded into a thermoplastic frame member (the disclosed filter body)”).
Claim 4: A filter device according to Claim 1, where the orifice member is made of metal (Boast abstract; since a “metal calibration tube (the disclosed orifice member)”).
Claim 14: A filter device according to claim 1, further comprising an engine cap covering a front end of the filter body (Nippon Fig. 4-8; Pg 17 of translation; filter cap 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (US-20030052052-A1, Mar. 20, 2003), in view of Nippon Denso (JP-S6247764-U, Mar. 24, 1987 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 20 pages; hereinafter “Nippon”).  Boast et al., in view of Nippon Denso, are hereinafter known as the Combination.
The claims are directed to an apparatus. Nippon Denso’s Machine Translation is being referenced below. 
Regarding Claim 15; Boast discloses a filter device (integrated fuel filter and calibration tube 60, in fluid passage as disclosed in Figure 4, with Figure 8 disclosing a portion of the fluid passage) (see Figures 4-9 and [0013]-[0017]; and [0038]-[0042]) comprising : 
a filter body (filter body includes filter element 70) having a base end (the end closer to neck 66/opening 63), a flange (first flange portion is shoulder 67 and ledge 68), a middle portion between the base end and the flange (the portion between the shoulder 67 and neck 66/opening 63), a fluid passage passing through the filter body (see Figure 4 and [0039], “fuel flow channel 41,” and Figure 8 flow arrows); 
an orifice member (orifice member is calibration tube or housing 62) substantially having a cylindrical shape and assembled in the fluid passage (as shown in Figure 4, with Figure 8 disclosing the fluid passage), 
wherein the orifice member includes a main member (main member is body 65), an orifice penetrating through the main member (fluid flows out the opening 63 of housing body 65), side exits formed in the main member to communicate the orifice and the fluid passage (Fig. 8; flow arrows are pointing the flow from the side of the main body 65), a first flange portion (first flange portion is shoulder 67 and ledge 68) formed on an outer peripheral face of the main member engaging an inner peripheral face of the base end around the fluid passage (see Figure 4 and [0039], “fuel flow channel 41,” and Figure 8 flow arrows), as disclosed in Figure 4, with the fluid passage disclosed by the flow arrows in Figure 8) such that the main member is spaced from the inner peripheral face of the fluid passage (at its lower portion, as disclosed in Figure 4, with the fluid passage disclosed by the flow arrows in Figure 8), and 
a filtering member which is a cylindrical mesh member with a bottom and is arranged to surround the main member (Fig. 8; Pr. 41-42; flow path of fuel through the filtration element is radially outward as fuel enters through inlet opening 84 and passes through filtration media 72. This media is further located around the interior of body 65, i.e. cylindrical, and for fluid to pass through, must be porous (i.e. mesh)), the bottom covering a front side opening of the orifice member so that fluid flows through the filtering member and the bottom (Fig. 8; fluid flows through the filtration media 72 and towards the opening 63).
Boast does not disclose having an annular portion protruding inwardly to the fluid passage at the base end, a knurling portion, and a trap member arranged around a part of the first flange portion between a flange of the first flange portion and the annular portion of the filter body to form a closed trap space therebetween in which a residue formed when the first flange portion is pressure-inserted into the fluid passage is caught.
Nippon relates to the prior art by disclosing a fuel filter, and further discloses having an annular portion protruding inwardly to the fluid passage at the base end (Nippon Fig. 4, 8; fluid passage is in filter body, i.e. is in filter cap 1 and filter assembly 2. Embodiment with the joint disclosed in Figures 1-3, and at Page 2, lines 9-12 and 18-20, where the fluid passage, i.e. fuel passage, enters at “press-fitting portion 10 of the filter cap 1” as disclosed in Figure 3 and at Page 3, line 26, and the fuel passage exits at hand pump 3); a knurling portion (Nippon Fig. 1/3; Pg3L31-33 knurled portion 19); and a trap member arranged around a part of the first flange portion between a flange of the first flange portion and the annular portion of the filter body to form a closed trap space therebetween (Nippon Fig. 3-4; Pg3L24-26; Pg4L9-12; trap member is second flange portion trap member and annular portion trap member; second flange portion trap member is second flange portion, i.e. guide portion 15 and O-ring 13 trapped into position; and annular portion trap member is annular portion at far left, on inner periphery of press-fitting portion 10, which traps the orifice member, i.e. pipe union 11, at the annular portion. Furthermore, the space between the guide portion and O-ring is a space between them.) in which a residue formed when the first flange portion is pressure-inserted into the fluid passage is caught (Nippon Fig. 1-3; Pg3L31-PgL4; the closed trap space is on either side of the first flange portion, and the closed trap space catches residue (“powder”) when the first flange portion is pressure-inserted into the fluid passage, as disclosed by Nippon Denso.  Nippon Denso discloses that “press-fitting (the disclosed pressure-insertion)” can “generate cut powder (the disclosed residue)” which “scrapes” into the “tapered portion 17 of the pipe union 11 (the disclosed closed trap space includes tapered portion 17),” but the cut powder “is blocked by the gasket and gasket groove (the disclosed second flange portion)” from entering “the fuel passage (the disclosed fluid passage).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Boast’s fuel filter construction to contain a Nippon’s construction of a knurling portion and second flange portion, since Nippon indicates that 
1) there are knurling portion advantages.  Nippon Denso states that “since the knurl portion 19 (of the disclosed first flange portion) is provided, the mountain of the knurl portion 19 deeply bites into the press-fit hole of the filter cap 1 (the disclosed fluid passage), so that not only the pull-out load at the time of pulling out the union pipe 11 but also the rotation preventing torque can be extremely increased” (see Nippon Denso Page 5, lines 15-18) – and these “extremely increased” pull-out loads and rotation preventing torques would be useful to Boast et al. when press-fitting the filter body into the fluid passage via the filter body’s first flange portion (see Boast et al. [0040], lines 15-21, and Figure 4); and 
2) there are closed trap space advantages, the closed trap space between the first flange portion and the second flange portion.  Nippon Denso discloses that the closed trap space catches residue (“cut powder”) when the filter body’s first flange portion (knurled portion 19) is pressure-inserted into the fluid passage.  Specifically, Nippon Denso states that “press-fitting (the disclosed pressure-insertion)” can “generate cut powder (the disclosed residue)” which “scrapes” into the “tapered portion 17 of the pipe union 11 (the disclosed closed trap space includes tapered portion 17),” but the cut powder “is blocked by the gasket and gasket groove (the disclosed second flange portion)” from entering “the fuel passage (the disclosed fluid passage)” (see Nippon Denso Figures 1-3 and Page 3, line 31, to Page 4, line 2) – and blocking the residue from entering the fluid passage during pressure-insertion, would be useful to Boast et al. when pressure inserting, i.e. press-fitting, the filter body into the fluid passage via the filter body’s first flange portion (see Boast et al. [0040], lines 15-21, and Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Peloza (US-4270728-A, Jun. 2, 1981) – Peloza, in the context of the automotive industry, discloses how to join “plastic” parts to metal pipes using the same joint structure as Nippon Denso and as is claimed. (See Peloza Abstract)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779